PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/576,844
Filing Date: 26 Nov 2017
Appellant(s): WANG, HUA



__________________
Matthew Sanders
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 17, 18, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity).
Regarding claim 17, Eversmann discloses a cellular interfacing array (Fig. 3, Fig. 6, Fig. 9, Fig. 10) comprising:
(see: 128 x 128 Pixel array, each pixel comprising a MOSFET sensor), 
where two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, where the actuator of each of the two or more pixels is configured to generate the actuation energy independently of the actuators of other pixels (Fig. 9, see: each pixel is individually addressable by the multiplexed configuration; and each pixel comprises a sensor electrode coated with a biocompatible dielectric layer; Fig. 16, see: neuron stimulated and monitored with microelectrode), and
where each pixel of the plurality of pixels does not contain an operational amplifier (see: each pixel does not comprise an operational amplifier).
Regarding claim 18, Eversmann further discloses each pixel of the plurality of pixels further comprises an actuator configured to generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, and wherein the actuator of each pixel is configured to generate the actuation energy independently of the actuators of other pixels and is in communication with the sensor of that pixel (Fig. 9, see: each pixel is individually addressable by the multiplexed configuration; and each pixel comprises a sensor electrode coated with a biocompatible dielectric layer coupled to the respective MOSFET sensor)
(Fig. 6, see: PCB and PC coupled to Sensor Chip).
Regarding claim 24, Eversmann further discloses a transmitter and a receiver (Fig. 6), wherein the transmitter is configured to transmit one or multiple signals from the cellular interfacing array to a device having a processor (see: 8-to-1 Multiplexer), and wherein the receiver is configured to receive one or multiple signals from the device having the processor (see: Column decoder).

Claims 17-20, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Cell Culture and Cell Based Sensor on CMOS).
Regarding claim 17, Wang discloses a cellular interfacing array (Fig. 4, Fig. 5, Fig. 6, Fig. 7, Fig. 8, Fig. 9) comprising:
a plurality of pixels, where each pixel of the plurality of pixels comprises a sensor configured to detect one or multiple types of energy from a cell, population of cells, or cellular microenvironment (Fig. 8, see: plurality of quad-cell sensors, each comprising an oscillator core and four cells),
where two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of actuating the cell or population of cells within responsive proximity to the actuator (Fig. 7, see: each quad-sensor cell comprises an inductor coil), where the actuator of each of the two or more pixels is configured to generate the actuation energy (Fig. 8, see: each quad-cell sensor is individually addressable by the multiplexed configuration), and
where each pixel of the plurality of pixels does not contain an operational amplifier (Fig. 4-9, see: each quad-cell sensor does not comprise an operational amplifier).
Regarding claim 18, Wang further discloses each pixel of the plurality of pixels further comprises an actuator configured to generate one or multiple types of actuation energy capable of actuating the cell or population of cells within responsive proximity to the actuator (Fig. 7, see: each quad-sensor cell comprises an inductor coil), and wherein the actuator of each pixel is configured to generate the actuation energy independently of the actuators of other pixels and is in communication with the sensor of that pixel (Fig. 8, see: each quad-cell sensor is individually addressable by the multiplexed configuration).
Regarding claim 19, Wang further discloses at least one of the pixels of the plurality of pixels comprises at least two sensors (Fig. 8, see: plurality of quad-cell sensors, each comprising an oscillator core and four cells).
Regarding claim 20, Wang further discloses the cellular interfacing array is configured to sense multiple modalities (Fig. 11, see: magnetic sensor output, cell beating rate).
Regarding claim 24, Wang further discloses a transmitter and a receiver, wherein the transmitter is configured to transmit one or multiple signals from the cellular interfacing array to a device having a processor, and wherein the receiver is configured to receive one or multiple signals from the device having the processor (Fig. 7, see: 32-bit frequency counter, serial bus digital control, and counter control state machine).
Regarding claim 26, Wang further discloses the plurality of pixels are partially heterogeneous with respect to their sensor and actuator configuration (Fig. 6, see: sensing vs. reference tanks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity), in view of Tagawa et al. (Multimodal Complementary Metal–Oxide–Semiconductor Sensor Device for Imaging of Fluorescence and Electrical Potential in Deep Brain of Mouse).
Regarding claims 19 and 20, Eversmann does not explicitly disclose the cellular interfacing array is configured to sense multiple modalities, wherein at least one of the pixels of the plurality of pixels comprises at least two sensors.
Tagawa teaches an analogous CMOS sensor array configured for multimodal sensing of brain cells comprising a plurality of pixels, wherein each pixel comprises a plurality of sensors configured for optical and electrical analysis (Fig. 1, Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device disclosed by Eversmann for multimodal sensing, as taught by Tagawa, since such a modification would have provided for the simultaneous imaging of fluorescence on the basis of enzyme activities or nerve degeneration and electric change in the cellular potential of the deep brain, thereby providing for increased understanding of the functions and mechanisms of the deep brain (Tagawa: pg. 01AG02-1/1. Introduction).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity).
(pg. 2307-2308/III. EXTENDED CMOS PROCESS, see: minimum gate length = 0.5 µm).
Eversmann does not explicitly disclose the minimum CMOS device gate length being less than 130 nm.
As the maximum pixel density and sensing resolution are variables that can be modified, among others, by adjusting said minimum CMOS device gate length, with said maximum pixel density and sensing resolution both increasing as the minimum CMOS device gate length is decreased, the precise minimum CMOS device gate length would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed minimum CMOS device gate length cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the minimum CMOS device gate length in the apparatus of Eversmann to obtain the desired maximum pixel density and sensing resolution (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity), .
Regarding claim 22, Eversmann does not explicitly disclose the one or multiple types of actuation energy comprises at least one of acoustic, vibrational, thermal, or radioactive.
Giovangrandi teaches an analogous extracellular recording device comprising a microelectrode array having integrated heater traces disposed adjacent to each microelectrode (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate heater traces into the device disclosed by Eversmann, as taught by Giovangrandi, in order to provide for increase beat rate stability in extracellular measurements (Giovangrandi: pg. 551-553/3.5. Temperature control).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity), in view of Mahmud et al. (QSpikeTools: An Open Source Toolbox for Parallel Batch Processing of Extracellular Neuronal Signals Recorded by Substrate Microelectrode Arrays).
Regarding claim 25, Eversmann further discloses the device having a processor (Fig. 6, see: PC).
Eversmann does not explicitly disclose the processor being a remotely located cloud server.
(Fig. 1) comprising a plurality of PCs configured into a network having a cloud-computing architecture (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to process the signals from the device disclosed by Eversmann with a cloud-computing network, as taught by Mahmud, in order to provide parallel execution of the signal processing and analysis algorithms, thereby reducing their execution times by a few folds (Mahmud: I. INTRODUCTION).

(2) Response to Argument
Regarding Appellant’s Argument “A” (see: pg. 5-8 of Appeal Brief filed 10/19/2021):
The Examiner respectfully disagrees with the Appellant’s assertion that the device disclosed by Eversmann fails to teach or suggest “two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, where the actuator of each of the two or more pixels is configured to generate the actuation energy independently of the actuators of other pixels”.’
The instantly recited limitation does not limit the encompassed scope of the claim to a device comprising a plurality of actuators, wherein each of the actuators is configured to generate an actuation energy for a respective one of the plurality of pixels.  The claim in its current state would also include an embodiment comprising a single 
The device disclosed by Eversmann comprises an electrophysiological setup (Fig. 12), which is analogous to the instantly claimed “actuator”, which is further disclosed by being capable of independently providing a modulation signal to a selected 12 pixels of the array (pg. 2313/col. 2/A. Electrical Testing), which is analogous to the instantly claimed functional capability of “generate an actuation energy for the two or more pixels of the plurality of pixels, independently of the remainder of the remaining other pixels of the plurality of pixels”.

Regarding Appellant’s Argument “B(1)” (see: pg. 8-11 of Appeal Brief filed 10/19/2021):
The Examiner respectfully disagrees with the Appellant’s assertion that the device disclosed by Wang fails to teach or suggest “two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, where the actuator of each of the two or more 
The instantly recited limitation does not limit the encompassed scope of the claim to a device comprising a plurality of actuators, wherein each of the actuators is configured to generate an actuation energy for a respective one of the plurality of pixels.  The claim in its current state would also include an embodiment comprising a single actuator, wherein the single actuator is configured to generate an actuation energy for the two or more pixels of the plurality of pixels, independently of the remainder of the remaining other pixels of the plurality of pixels.  It is further noted that there is no positive recitation of any additional actuators in the instant claims.  For purposes of compact prosecution, both interpretations have been addressed by the previously presented grounds of rejection, with the first (plurality of actuators) interpretation being addressed by the rejections in view of Wang.
The device disclosed by Wang comprises a plurality of independently addressable quad-cell sensors (Fig. 8), which are analogous to the instantly claimed “plurality of pixels”.  Wherein each of the quad-cell sensors comprises four LC sensing sites, which are analogous to the instantly claimed “sensor”; and each of the quad-cell sensors comprises an oscillator core coupled to the LC resonators to apply a magnetic field to the sample, which is analogous to the instantly claimed “actuator”.
While the Appellants are correct that the magnetic field produced by each of the independently addressable quad-cell sensors polarizes magnetic particles, it is the position of the Examiner that the disclosure of Wang of applying a magnetic field to magnetic particle coated cardiac cells (pg. 3/col. 2/A. Sensor Mechanism), anticipates 

Regarding Appellant’s Argument “B(2)” (see: pg. 11-12 of Appeal Brief filed 10/19/2021):
The Examiner respectfully disagrees with the Appellant’s assertion that the device disclosed by Wang fails to teach or suggest “the cellular interfacing array is configured to sense multiple modalities”.
Wang explicitly discloses sensing a plurality of variables in response to the applied magnetic field.  Specifically, sensor transducer gain, resonant frequency-shift, cell beating frequency, and cell beating amplitude (pg. 3/col. 2/A. Sensor Mechanism; Fig. 11).

Regarding Appellant’s Argument “B(3)” (see: pg. 11-12 of Appeal Brief filed 10/19/2021):
The Examiner respectfully disagrees with the Appellant’s assertion that the device disclosed by Wang fails to teach or suggest “the plurality of pixels are partially heterogeneous with respect to their sensor and actuator configuration”.
Wang explicitly discloses each of the quad-cell sensors are heterogenous since each comprises four sensing sites which are capable of being independently configured into different modes (Fig. 6, see: two sensing tanks and two reference tanks), and 

Regarding Appellant’s Argument “B” (see: pg. 12-13 of Appeal Brief filed 10/19/2021):
In response to the Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device disclosed by Eversmann for multimodal sensing, as taught by Tagawa, since such a modification would have provided for the simultaneous imaging of fluorescence on the basis of enzyme activities or nerve degeneration and electric change in the cellular potential of the deep brain, thereby providing for increased understanding of the functions and mechanisms of the deep brain (Tagawa: pg. 01AG02-1/1. Introduction).


Regarding Appellant’s Argument “C” (see: pg. 13-14 of Appeal Brief filed 10/19/2021):
Since the originally filed disclosure and the Appellant’s arguments are silent to unexpected results, it would have been obvious to one having ordinary skill in the art, to decrease the minimum gate length to less than 130 nm, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this particular instance, one having ordinary skill in the art would have decreased the gate length in the device disclosed by modified Eversmann to obtain the desired pixel density and sensing resolution.

Regarding Appellant’s Argument “D” (see: pg. 14-15 of Appeal Brief filed 10/19/2021):
The instantly recited limitation does not limit the encompassed scope of the claim to a device comprising a plurality of actuators, wherein each of the actuators is configured to generate an actuation energy for a respective one of the plurality of pixels.  The claim in its current state would also include an embodiment comprising a single 
Assuming arguendo, that the modification of Eversmann, in view of Giovangrandi, would result in a device comprising one integrated heater and one electrophysiological setup, then the device would be fully encompassed by the scope defined by instant claim 22, since the modified device comprises an actuator capable of providing a thermal actuation energy.

Regarding Appellant’s Argument “E” (see: pg. 16 of Appeal Brief filed 10/19/2021):
The Examiner respectfully disagrees with the Appellant’s assertion that the device disclosed by modified Eversmann fails to teach or suggest “the device having a processor is a remotely located cloud server”.
The resulting device of the modification of Eversmann, in view of Mahmud, would have resulted in a device comprising an electrode array coupled to an acquisition PC which is coupled to a cluster of computers arranged within a network having cloud-computing architecture (Mahmud: Fig. 2).  As the acquisition PC disclosed by both Eversmann and Mahmud is explicitly disclosed as receiving and transmitting the signals 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J EOM/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797           

 /MICHAEL A MARCHESCHI/ Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.